Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 14, 2018

                                     No. 04-18-00061-CV

                              CITY OF CARRIZO SPRINGS,
                                       Appellant

                                               v.

                                     Gregory HOWARD,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-02-12509-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER
       Appellant’s unopposed first motion for extension of time to file the appellant’s brief is
granted. We order appellant to file the appellant’s brief by March 19, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court